Citation Nr: 1302335	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  12-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from March 1952 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran testified at a December 2012 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the claims file.

The Veteran's claim for service connection for chronic obstructive pulmonary disease (COPD) has been recharacterized as a claim for service connection for a respiratory disorder, as treatment records reveal current diagnoses of both COPD and asthma.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered to be within the scope of the filed claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a respiratory disorder, claimed as COPD, as a result of exposure to asbestos during the course of his military service.  Specifically, he testified at his December 2012 Board videoconference hearing that he stripped paint off the sides of Navy vessels for 6 months while at dry dock, in addition to his regular duties as a steward (culinary specialist) aboard the submarine USS Bluegill (SS-242).  The Veteran's spouse, who married the Veteran in 1955, testified that the Veteran would return from the Naval base covered in white paint residue as a result of stripping the vessels.  In addition, the Veteran asserted that the USS Bluegill was outfitted with diesel engines and that he was exposed to both asbestos and diesel fumes during his time on the submarine.  A review of the USS Bluegill's specifications reveals that it was powered by V16 diesel engines.  

His service treatment records are negative for complaints of respiratory symptoms, or a diagnosed respiratory disorder, which is consistent with the Veteran's December 2012 hearing testimony that his respiratory symptoms began only a few years after service, in the mid-1960s.  VA treatment records reveal that he is currently diagnosed as having asthma and COPD.

The Veteran was afforded a VA respiratory examination in January 2012, at which time the diagnoses of asthma and COPD were confirmed.  It was noted that these disorders required daily inhalational bronchodilator therapy and inhalational anti-inflammatory medication as well as chronic low dose corticosteroids and continuous oxygen therapy for treatment.  X-rays revealed cardiomegaly, but no evidence of congestive heart failure or acute infiltrate; chronic elevation of the left hemi diaphragm with stable left basilar scarring; underlying lung hyperinflation suggesting a component of COPD; and stable old posttraumatic and/or postsurgical left rib changes.  However, the examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by a claimed in-service injury, event, or illness.  This opinion was based on the fact that exposure to asbestos would cause lung disease via lung asbestosis, which the Veteran did not have.  Specifically, the examiner concluded that the Veteran's chest X-rays did not demonstrate changes consistent with asbestosis.  

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Significantly, the January 2012 VA opinion was based solely on the examiner's conclusion that the Veteran's current respiratory disorders were not consistent with asbestosis.  However, in light of the Veteran's potential exposure to diesel fumes during his military service, based on his lay testimony, the Board finds that further development is required and that a new opinion should be obtained that addresses the probabilities of other possible etiologies of the Veteran's respiratory problems, to include in-service exposure to diesel fumes.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain copies of all VA treatment records from the VA Southern Nevada Healthcare System (VASNHS), in North Las Vegas, Nevada, dated from April 2012 to the present.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and probable etiology of any respiratory disorder found, to include his diagnosed asthma and COPD.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All necessary tests should be conducted.  The examiner should describe and diagnose all current respiratory and/or pulmonary disorders found to be present.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any respiratory and/or pulmonary disorder diagnosed during the examination, to include the Veteran's diagnosed asthma and COPD, is related to any in-service disease, event, or injury, including exposure to diesel fumes.  The examiner must provide a complete rationale for any opinions expressed.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  When the above development has been completed, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



